United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1342
                                     ___________

William Christopher Niemet,            *
                                       *
                    Appellee,          *
                                       * Appeal from the United States
       v.                              * District Court for the Western
                                       * District of Missouri.
The County of Cole, a Missouri         *
Political Subdivision; John Hemeyer,   *      [UNPUBLISHED]
Sheriff of Cole County, Missouri,      *
                                       *
                    Appellants.        *
                                  ___________

                            Submitted: September 17, 1999
                                Filed: September 22, 1999
                                   ___________

Before BEAM, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        On June 14, 1991, Sheriff John Hemeyer took into custody William Christopher
Niemet, a juvenile suspect in a murder investigation. That same day, a petition was
filed in the juvenile court, alleging Niemet committed the murder, and the juvenile court
continued Niemet’s custody at a preliminary hearing in which the juvenile court found
probable cause to believe Niemet had committed the murder. Before the formal
detention hearing on June 17, 1991, the petition was amended to allege a different
charge, and the juvenile court again found probable cause to detain Niemet. All
charges against Niemet were eventually dropped, and Niemet was released. In 1997,
Niemet brought this 42 U.S.C. § 1983 action against Hemeyer and the County of Cole
(the county), alleging Hemeyer “knowingly imprisoned [Niemet] on the basis of false
information, and used such information as an unlawful pretext to keep [Niemet] in
custody and ‘sweat out’ a murder confession.” Appellee’s Brief, at 3-4. The district
court granted the county’s motion for summary judgment. The district court denied
Hemeyer’s motion for summary judgment, however, stating:

      In this case, [Niemet] had a full and fair opportunity to litigate the issue
      of probable cause if the Petition and hearing w[ere] based upon truthful
      information from Sheriff Hemeyer. Although no support has been brought
      forth by [Niemet] for his contentions, this Court finds that a genuine issue
      of material fact still exists. For this reason, summary judgment cannot be
      granted in favor of Sheriff Hemeyer.

Hemeyer appeals, and we reverse.

       Hemeyer contends he was entitled to summary judgment based on qualified
immunity. We agree. Hemeyer has qualified immunity if his “‘conduct d[id] not
violate clearly established . . . constitutional rights of which a reasonable person would
have known.’” Hedges v. Poletis, 177 F.3d 1071, 1074 (8th Cir. 1999) (quoting
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Because “the Fourth Amendment
requires a truthful factual showing sufficient to constitute probable cause,” id.,
Niemet’s allegations implicate a clearly established constitutional right. Thus, “the
case turns on whether [Niemet] provided sufficient evidence to create a material issue
of fact as to the truthfulness of [Hemeyer].” Id. at 1075. As the district court
acknowledged, Niemet failed to provide any evidentiary support for his claim that
Hemeyer knowingly presented false information to the juvenile court, and, accordingly,
Hemeyer is entitled to qualified immunity. See id.; Devose v. Addison, 172 F.3d 632,
633 (8th Cir. 1999).



                                           -2-
We reverse and remand with directions to enter summary judgment for Hemeyer.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -3-